Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2018

                                       No. 04-17-00782-CR

                                      Arthur Lee KIMBEL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 6234
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Appellant’s pro se brief was due September 17, 2018. On September 13, 2018, appellant
filed a motion requesting a sixty (60) day extension of time to file his brief. After consideration,
we GRANT appellant’s motion and ORDER appellant’s pro se brief due on or before
November 16, 2018. Appellant is advised that no further extensions of time to file his pro
se brief will be granted absent written proof of extraordinary circumstances.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court